Name: Commission Regulation (EEC) No 3592/92 of 11 December 1992 on the issue of import licences on 15 December 1992 for sheepmeat and goatmeat products originating in Bosnia-Herzegovina, Croatia, Sloevenia, and the former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 364/48 Official Journal of the European Communities 12. 12. 92 COMMISSION REGULATION (EEC) No 3592/92 of 11 December 1992 on the issue of import licences on IS December 1992 for sheepmeat and goatmeat products originating in Bosnia-Herzegovina, Croatia, Sloevenia, and the former Yugoslav Republic of Macedonia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (') ; as last amended by Regulation (EEC) No 2069/92 (2) Having regard to Council Regulation (EEC) No 3125/92 of 26 October 1992 on the arrangements applicable to the importation into the community of sheepmeat and goat ­ meat products originating in Bosnia-Herzegovina, Croatie, Sloevenia, Montenegro, Serbia and the former Yugoslav Republic of Macedonia f) and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 3504/92 (4) laid down detailed rules for implementing the import system provided for in Regulation (EEC) No 3125/92 ; whereas provision should be made, pursuant to Article 8 (3) of Regulation (EEC) No 3504/92 for determing the extent to which import licences may be issued in connec ­ tion with applications lodged in respect of the remainder of 1992 ; Whereas, in cases where the quantities in respect of which licence applications have been lodged exceed the quantities which may be imported pursuant tot Article 1 of Regulation (EEC) No 3504/92, such quantities should be reduced by a single percentage figure in accordance with Article 8 (3) (b) of that Regulation ; Whereas all the licence applications may be granted in cases where the quantities in respect of which licence applications have been lodged to not exceed the quanti ­ ties provided for in Regulation (EEC) No 3504/92, HAS ADOPTED THIS REGULATION : Article 1 member States shall, on 15 December 1992, issue the import licences provided for in Regulation (EEC) No 3504/92 and applied for from 7 December 1992 subject to the following conditions ; for products falling within CN codes 0204 1 0 00, 0204 21 00, 0204 22 10, 0204 22 30, 0204 22 50, 0204 22 90, 0204 23 00, 0204 50 1 1 , 0204 50 1 3, 0204 50 15, 0204 50 19, 0204 50 31 and 0204 50 39 the quanties apllied for, originating in Bosnia-Herzegovina, Croatia, Sloevenia, and the former Yugoslav Republic of Macedonia shall be granted in full . Article 2 This Regulation shall enter into force on 15 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 215, 30. 7. 1992, p. 59. 0 OJ No L 313, 30. 10. 1992, p. 3. (j OJ No L 354, 4. 12. 1992, p. 15.